Citation Nr: 1610585	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-23 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the feet (claimed as blisters), to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin disorder of the body (claimed as psoriasis), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from August 1965 to June 1968.  He served in the Republic of Vietnam during the Vietnam Era from June 1966 to June 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Veteran requested a Board videoconference hearing before a Veterans Law Judge.  However, he cancelled that request in December 2014.  Therefore, the Board hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

After September 2015 and October 2015 clarification letters were sent to the Veteran by the Board, the Veteran submitted an October 2015 an Appointment of Veterans Service Organization as Claimant's Representative for the Texas Veterans Commission.  This document was signed by both the Veteran and his representative.  

Finally, in a November 2015 letter, the Board advised the Veteran he had presented good cause for a 90-day extension of time to submit additional argument or evidence.  However, upon expiration of the 90-day period, there is no indication in the claims file the Veteran actually submitted any additional argument or evidence.  Therefore, the Board will proceed with his appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain an adequate examination.  When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An opinion is not entitled to any weight in a service-connection or rating context if it contains only data and conclusions without reasoning or rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Without a thorough review of the evidence of record, an examiner's opinion regarding etiology can be no better than the facts alleged by the claimant.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Generally, a medical opinion should address the appropriate theories of entitlement, including direct service connection for non-presumptive disorders based on Agent Orange exposure.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In this regard, the Veteran underwent a November 2012 VA examination.  However, the VA examination is inadequate.  First, the VA examiner provided no rationale or basis for his negative conclusion regarding service connection.  Second, the VA examiner indicated that he did not review any of the post-service medical evidence of record or the Veteran's lay statements of record, prior to rendering his opinion.  Third, the VA examiner failed to consider the two avenues for service connection based on Agent Orange exposure - direct and presumptive service connection.  In fact, the VA examiner did not mention or consider the Veteran's presumed Agent Orange exposure, based on his confirmed service in the Republic of Vietnam during the Vietnam era.  See 38 C.F.R. § 3.307(a)(6).  

The Veteran contends that he developed skin problems of the feet during and after his service in Vietnam.  He asserts his skin problems progressed into psoriasis of the feet and body.  He asserts his skin problems are the result of his presumed herbicide exposure in Vietnam during service.  In this regard, certain enumerated disorders such as chloracne, other acneform disease consistent with chloracne, porphyria cutanea tarda, or dermatofibrosarcoma protuberans, may be presumptively service-connected if the Veteran service in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  In addition, as noted above, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any current skin disorder of the feet and body.  Access to the claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for any opinion.  

The Veteran is presumed to have been exposed to herbicide agents during his military service in Vietnam.  

The VA examiner must answer the following questions: 

(a) Does the Veteran have a skin disorder of the feet or body that is on the list of presumptive service-connected diseases for herbicide exposure, including chloracne, other acneform disease consistent with chloracne, porphyria cutanea tarda, or dermatofibrosarcoma protuberans?  

(b) For each non-presumptive skin disorder of the feet and body that is diagnosed in the record (psoriasis, eczematous dermatitis, and tinea pedis), is it at least as likely as not (i.e., 50 percent or more probable) that any of these skin conditions began during service or are otherwise causally related to the Veteran's presumed herbicide exposure in service (regardless of the fact that the Veteran's various skin conditions may not be the type presumed to be associated with herbicide exposure)?  In rendering this opinion, the VA examiner should also address whether the Veteran's documented in-service treatment for a skin infection to the feet from a nail is in any way related to his current skin problems to the feet and body.   

In rendering the above opinions, the examiner must consider and address the following evidence:  1) the Veteran's lay contention that he has suffered from intermittent rashes and skin problems of the feet and body ever since his service in Vietnam, including treatment with a blue ointment for blisters to the feet during service in July 1967 after returning home from Vietnam; 2) the Veteran's assertions that his blisters have escalated over time into psoriasis; 3) the STRs, including a January 1967 STR for a right foot infection after stepping on a nail; 4) post-service, the first medical evidence of skin problems in private dermatology records dated in 2010 and 2011, recording skin treatment and diagnoses to the back, shoulders, abdomen, arms, thighs, and feet for psoriasis, eczematous dermatitis, and tinea pedis; 5) post-service, a July 2011 Texas Oncology consult note diagnosing a foot fungus acquired in Vietnam; 6) a September 2011 lay statement from the Veteran's spouse who stated she has observed blisters on the Veteran's feet for the past 40 years since 1971; and 7) the report of the November 2012 VA examiner.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the consider all of the evidence of record and readjudicate the service connection issues on appeal for skin conditions to the feet and body.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his attorney an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

